UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal Quarter ended March 31, 2010 Commission file number 000-52622 GREEN PLANET BIOENGINEERING CO. LIMITED (Exact Name of Registrant as Specified In Its Charter) DELAWARE 37-1532842 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 19950 W. Country Club Drive, Suite 100, Aventura, FL 33180 (Address of Principal Executive Offices) (Zip Code) 1 (Registrant’s Telephone Number, Including Area Code) 29th Avenue Suite 842 Aventura Florida 33180 Former Name and Address Securities registered under Section 12(b) of the Act NONE Securities registered pursuant to Section 12(g) of the Act: NONE (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the act.YesoNox Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes: x No:o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in rule 12-b-2 of the Exchange Act.(Check One): Large Accelerated FileroAccelerated FileroNon-accelerated FileroSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes: o No: x The number of shares of common stock outstanding as of May 13, 2010 was 20,006,402. 2 TABLE OF CONTENTS Page Number PART I FINANCIAL INFORMATION Item 1 Condensed Consolidated Statements of Income and Comprehensive Income for the Three Months Ended March 31, 2010 and 2009 (Unaudited) F-4 Condensed Consolidated Balance Sheets as of March 31, 2010 (unaudited) and December 31, 2009 F-5 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2010 and 2009 (Unaudited) F-6 Notes to Condensed Consolidated Financial Statements F-7-F-29 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 5 Item 3 Quantitative and Qualitative Disclosures about Market Risk 14 Item 4 Controls and Procedures 14 PART II OTHER INFORMATION Item 1 Legal Proceedings 15 Item 2 Market for Common Equity and Related Stockholder Matters 16 Item 3 Defaults upon Senior Securities 16 Item 4 Submission of Matters to a Vote of Security Holders 16 Item 5 Other Information 16 Item 6 Exhibits 16 SIGNATURES 17 3 FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-Q contains forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934.These statements involve risks and uncertainties, including, among other things, statements regarding our business strategy, future revenues and anticipated costs and expenses.Such forward-looking statements include, among others, those statements including the words “expects,” “anticipates,” “intends,” “believes,” “may,” “will,” “should,” “could,” “plans,” “estimates,” and similar language or negative of such terms.Our actual results may differ significantly from those projected in the forward-looking statements.Factors that might cause or contribute to such differences include, but are not limited to, those discussed in Item 2 “Management’s Discussion and Analysis of Financial Condition and Results of Operations.”You are cautioned not to place undue reliance on the forward-looking statements, which speak only as of the date of this report.Although we believe that the expectations reflected in the forward-looking statements are reasonable, we do not know whether we can achieve positive future results, levels of activity, performance, or goals.Actual events or results may differ materially.We undertake no obligation to publicly release any revisions to theforward-looking statements or reflect events or circumstances taking place after the date of this document. 4 Part I FINANCIAL INFORMATION Green Planet Bioengineering Co., Ltd. Condensed Consolidated Financial Statements For the three months ended March 31, 2010 and 2009 (Stated in US dollars) Green Planet Bioengineering Co., Ltd. Condensed Consolidated Financial Statements (Unaudited) For the three months ended March 31, 2010 and 2009 Index to Condensed Consolidated Financial Statements Pages Condensed Consolidated Statements of Income and Comprehensive Income F-4 Condensed Consolidated Balance Sheets F-5 Condensed Consolidated Statements of Cash Flows F-6 Notes to Condensed Consolidated Financial Statements F-7-F-29 F-3 Green Planet Bioengineering Co., Ltd. Consolidated Statements of Income and Comprehensive Income (Unaudited) (Stated in US dollars) Three months ended March 31, Sales revenue $ $ Cost of sales ) ) Gross profit Operating expenses Administrative expenses Research and development expenses Selling expenses Income from operations Interest income Other income 90 - Finance costs ) ) Income before income taxes Income taxes ) ) Net income $ $ Other comprehensive income (loss) Foreign currency translation adjustments ) Total comprehensive income $ $ Earnings per share - Basic $ $ - Diluted $ $ Weighted average number of shares outstanding : - Basic - Diluted See Notes to Condensed Consolidated Financial Statements F-4 Green Planet Bioengineering Co., Ltd. Consolidated Balance Sheets (Stated in US dollars) March 31, 2010 December 31, 2009 (Unaudited) (Audited) ASSETS Current assets Cash and cash equivalents $ $ Trade receivables Deferred taxes Prepaid expenses and other receivables Inventories Prepayments of operating lease Total current assets Intangible assets Deposit for acquisition of intangible assets Property, plant and equipment, net Land use rights Deferred taxes Available for sale securities Prepayments of operating lease TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES Current liabilities Trade payables $ $ Other payables and accrued expenses Amount due to a related party Amount due to a stockholder Deferred taxes Secured loans from a financial institution Convertible loan payable Short term loans payable - Income tax payable Deferred revenue Total current liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY Preferred stock : par value of $0.001 per share, Authorized: 10,000,000 shares as of March 31, 2010 and December 2009, 5,101 shares issued and outstanding as of March 31, 2010 and December 2009. 5 5 Common stock : par value $0.001 per share250,000,000 shares authorized; 20,006,402 shares issued and outstanding as of March 31, 2010 and December 31, 2009 Additional paid-in capital Statutory reserve Accumulated other comprehensive income Retained earnings TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See Notes to Condensed Consolidated Financial Statements F-5 Green Planet Bioengineering Co., Ltd. Consolidated Statements of Cash Flows (Unaudited) (Stated in US dollars) Three months ended March 31, Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to netcash provided by operating activities : Depreciation Amortization for intangible assets Amortization for land use rights Amortization for prepayment of operating lease - Deferred taxes ) Stock-based compensation - Changes in operating assets and liabilities : Trade receivables ) Other receivables ) - Inventories ) Trade payables ) ) Other payables and accrued expenses ) Amount due to a related party Amount due to a stockholder - Income tax payable ) Net cash flows provided by operating activities Cash flows from investing activities Payments to acquire property, plant and equipment ) - Net cash flows used in investing activities ) - Cash flows from financing activities Issue of common stock - Repayments of other loans ) Proceeds from a related party - Net cash flows provided by (used in) financing activities ) Effect of foreign currency translation on cash and cash equivalents ) ) Net increase in cash and cash equivalents Cash and cash equivalents - beginning of year Cash and cash equivalents - end of year $ $ Supplemental disclosures for cash flow information: Cash paid for interest $ $ - Cash paid for income taxes $ $ See Notes to Condensed Consolidated Financial Statements F-6 Green Planet Bioengineering Co., Ltd. Notes to Condensed Consolidated Financial Statements (Unaudited) (Stated in US dollars) 1. General information Green Planet Bioengineering Co., Ltd, (the “Company”), formerly known as Mondo Acquisition II, Inc, was incorporated in the State of Delaware on October 30, 2006. On October 24, 2008, the Company entered into an agreement with the shareholders of Elevated Throne Overseas Ltd. (“Elevated Throne”) to acquire their issued and outstanding common stocks in Elevated Throne by issuing 14,141,667 shares of its common stock. The acquisition, which was consummated on the same day, constituted a reverse takeover transaction (“RTO”) and thereafter Elevated Throne became a wholly-owned subsidiary of the Company. Elevated Throne was incorporated in the British Virgin Islands (the “BVI”) on May 8, 2008 as a limited liability company with registered share capital of $50,000, divided into 50,000 common shares of $1 par value each. Elevated Throne formed Fujian Green Planet Bioengineering Co., Ltd. (“Fujian Green Planet”) as a wholly foreign-owned enterprise under the laws of the People’s Republic of China (the “PRC”) on July 25, 2008. Fujian Green Planet has a registered capital of $2,000,000. Pursuant to Fujian Green Planet’s articles of association, Elevated Throne is required to contribute $300,000 to Fujian Green Planet as capital (representing 15% of Fujian Green Planet’s registered capital) before October 17, 2008. The Company has applied for an extension of the contribution period to December 31, 2009 with the relevant government bureau and contributed $300,000 to Fujian Green Planet Bioengineering Co., Ltd. on September 7, 2009 to satisfy the initial license payment requirement. The Company paid on February 19, 2010 $1,700,000 to fully satisfy the business license requirement. PRC law places certain restrictions onroundtrip investments through the acquisition of a PRC entity by PRC residents.To comply with these restrictions, in conjunction with the RTO, the Company, via Fujian Green Planet, entered into and consummated certain contractual arrangements with Sanming Huajian Bio-Engineering Co., Ltd (“Sanming Huajian”) and their respective stockholders pursuant to which the Company provides Sanming Huajian with technology consulting and management services and appoints its senior executives and approves all matters requiring shareholders’ approval.As a result of these contractual arrangements, which obligates Fujian Green Planet to absorb a majority of the risk of loss from the activities of Sanming Huajian and enables Fujian Green Planet to receive a majority of its expected residual returns, the Company accounts for Sanming Huajian as a variable interest entity (“VIE”) under FASB Interpretation No. 46R, “Consolidation of Variable Interest Entities, an Interpretation of ARB No. 51” (the “VIE Arrangement”). Sanming Huajian was organized under the laws of the PRC on April 16, 2004 under the name of Sanming Zhonjian Biological Technology Industry Co., Ltd as a domestic corporation.It is classified as a non-joint capital stock corporation and therefore the capital stock, consistent with most of the PRC corporations, are not divided into a specific number of shares having a stated nominal amount. Sanming Huajian is owned by Mr. Zhao Min, Ms. Zheng Minyan and Jiangle Jianlong Mineral Industry Co., Ltd with equity interest of 35%, 36% and 29% respectively.Mr. Zhao and Ms. Zheng collectively own more than 90% of the Company’s issued and outstanding common stock after the RTO. The reverse takeover accounting was used to account for the RTO and the VIE Arrangement as Sanming Huajian was under common control of Mr. Zhao and Ms. Zheng before and after the VIE Arrangement. These financial statements, issued under the name of the Company, represent the continuation of the financial statements of Sanming Huajian. F-7 Green Planet Bioengineering Co., Ltd. Notes to Condensed Consolidated Financial Statements (Unaudited) (Stated in US Dollars) 1. General information (Cont’d) Following the RTO and the VIE Arrangement, the Company is primarily engaged in the manufacture, marketing and sale of extracts from tobacco leaves residues.The Company’s products include Solanesol, Nicotine Sulphate, organic pesticides, organic fertilizers, CoQ10 (raw format) and a patented organic health supplement called “Paiqianshu”. Paiqianshu comes in both liquid and pill forms and it is made from natural green barley shoot extraction.The Company operates manufacturing and distribution primarily in the PRC. On June17, 2009, the Company entered into a Preferred Share Purchase Agreement with ONE Bio Corp. (“ONE”) pursuant to which the Company agreed to sell and ONE agreed to acquire 5,101 shares of the Company’s preferred stock (“Preferred Stock”), with par value $0.001 per share. Each share of the Preferred Stock shall (a) provide ONE with the right to vote 1,000 votes on all matters submitted to a vote of the Company’s shareholders and (b) be convertible into 1,000 shares of the Company’s common stock. ONE paid to the Company for the said shares of Preferred Stock $5,000,000 which was paid by ONE through the issuance to the Company of 1,004,807 common shares (post split), representing 4.7% of ONE’s issued and outstanding common stock. The transaction closed on July22, 2009 upon receipt of all required documents and stock certificates. As part of the transaction, the Company has also agreed that 35% of the ONE’s shares issued to the Company shall be deposited into an escrow account in the event the Company’s EBITDA for fiscal year 2009 is less than the Company’s EBITDA for fiscal 2008, the number of shares of ONE’s stock issued to the Company shall be proportionately reduced as provided for in the Preferred Stock Purchase Agreement. The Company is also subject to a lockup and leak out period and has one Piggy-Back Registration right as further defined in the Preferred Stock Purchase Agreement. On April 14, 2010, we granted to ONE an option to acquire 100% of the stock of Elevated Throne Overseas Ltd. (“Elevated Throne”), our 100% owned BVI subsidiary. In the event ONE exercises this option, the closing of the transaction will be subject to the approval of our stockholders. Furthermore, as a result of this event and if the transaction is fully consummated, ONE will own 100% of Elevated Throne and its subsidiaries which constitutes essentially all former operations of Green Planet. Green Planet will remain a subsidiary of ONE and operate as a public shell corporation with the business purpose to acquire or merge with an existing business operation. F-8 Green Planet Bioengineering Co., Ltd. Notes to Condensed Consolidated Financial Statements (Unaudited) (Stated in US Dollars) 2. Summary of significant accounting policies Principles of consolidation and basis of presentation The accompanying consolidated financial statements of the Company have been prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”). The consolidated financial statements include the accounts of the Company, its subsidiaries and its 100% VIE Sanming Huajian. All significant intercompany accounts and transactions have been eliminated. In the opinion of the management of the Company, all adjustments, which are of a normal recurring nature and necessary for a fair presentation of the results for the period ended March 31, 2010, have been made. These consolidated financial statements should be read in conjunction with the financial foot notes thereto and the Company’s Form 10K for the year ended December 31, 2009. Use of estimates In preparing the consolidated financial statements in conformity with U.S. GAAP, management makes estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the dates of the financial statements, as well as the reported amounts of revenues and expenses during the reporting periods. These estimates and assumptions include, but are not limited to, the valuation of trade receivables, inventories, fair value of available-for-sale securities, deferred taxes and stock-based compensation, and the estimation on useful lives and realizability of intangible assets and property, plant and equipment. Actual results could differ from those estimates. Fair Value Measurements In April 2009, the Financial Accounting Standard Board (“FASB”) released ASC 820, Fair Value Measurements and Disclosures, (formerly SFAS No. 157 “Fair Value Measurements”) that defines fair value, establishes a framework for measuring fair value in accordance with U.S. GAAP, and expands disclosures about fair value measurements. According to ASC 820, investment measured and reported at fair value are classified and disclosed in one of the following hierarchy: Level 1 - Quoted prices are available in active markets for identical investments as of the reporting date. The type of investments included in Level 1 included listed equities and listed derivatives. Level 2 - Pricing inputs are other than quoted prices in active markets, which are either directly or indirectly observable as of the reporting date, and fair value is determined through the use of models or other valuation methodologies.Investments that are generally included in this category include corporate bonds and loans, less liquid and restricted equity securities and certain over-the-counter derivatives. F-9 Green Planet Bioengineering Co., Ltd. Notes to Condensed Consolidated Financial Statements (Unaudited) (Stated in US Dollars) 2. Summary of significant accounting policies (Cont’d) Level 3 - Pricing inputs are unobservable for the investment and included situations where there is little, if any, market activity for the investment.The inputs into the determination of fair value require significant management judgment or estimation. The following table summarizes the valuation of the Company’s investments by the above fair value hierarchy levels as of March 31, 2010: Assets Level 1 Level 2 Level 3 Total Available-for-sale securities $ - $ - $ 5,000,000 $ 5,000,000 The Company had the same investments measured at fair value as of December 31, 2009. Accumulated other comprehensive income Accumulated other comprehensive income in the consolidated balance sheet represents foreign currency translation adjustment. F-10 Green Planet Bioengineering Co., Ltd. Notes to Condensed Consolidated Financial Statements (Unaudited) (Stated in US Dollars) 2. Summary of significant accounting policies (Cont’d) Available-for-sale securities Available-for-sale securities include securities held for indefinite periods of time that are not classified either as trading securities or as held-to-maturity securities. Available-for-sale securities are recognized at cost and carried at fair value in the balance sheet. Unrealized holding gains and losses are excluded from earnings and recognized in a separate component of other comprehensive income, net of the related tax effects, until realized. Convertible loan The Company’s convertible loan has non-detachable conversion feature, that were in-the-money with a beneficial conversion feature as of the commitment date. At issuance, the Company values separately the beneficial conversion features in convertible loan. Beneficial conversion feature is recognized by allocating to additional paid-in capital of the net proceeds from the sale of the convertible loan equal to the intrinsic value of the beneficial conversion feature.Intrinsic value is calculated as the difference, as of the commitment date, between the conversion price of the convertible loan and the closing price of the Company’s common stock on the OTCBB, multiplied by the number of shares of the Company’s common stock into which the convertible loan is convertible. If the intrinsic value of the beneficial conversion feature is greater than the net proceeds allocated to the convertible loan, the amount of the discount assigned to the beneficial conversion feature is limited to the amount of the proceeds.Interest expense is recognized using the effective interest method, meaning that any premium or discount upon issuance is amortized over the life of the instrument. Concentrations of credit risk The Company has slightly broadened and changed its product portfolio and as a result, the Company has experienced a higher number of customers and less concentration of credit risk. During the reporting periods, customers representing the highest sales revenue of the Company are as follows: Three months ended
